DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 AND 06/08/2021 have been considered by the examiner.
Election/Restrictions
Applicant’s election with traverse of Group 1, including claims 1-9 and 10-18 in Application No.16/708796, filed on 06/08/2021 is acknowledged.  The traversal is on the ground(s) that: the applicant amended group 2, to depend from claim 10. The grouping are now no longer distinct and is no longer supported by this criteria for restriction. The examiner finds the applicant amendments persuasive. The restriction is hereby withdrawn. Claims 1-23 now pending and an office action on merits follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 10-11, are rejected under 35 U.S.C. 102[a1/a2] as being anticipated by Bauer (WO 9955122 A1, of record in applicant’s ids dated 06/08/2021.
Regarding claim 1, Bauer discloses  a method of determining arrangement information of a lighting fixture, the method comprising: directing a lighting beam from a lighting fixture to each of at least three discrete locations on a reference surface; changing an angular position of the lighting fixture to vary a direction of the lighting beam from the lighting fixture among each of the at least three discrete locations on the reference surface (page 3, lines 1-20); storing in a memory, by an electronic processor, angular change data of the lighting fixture each time the direction of the lighting beam is varied among each of the at least three discrete locations on the reference surface (page 14, lines1-30); determining, with the electronic processor, coordinate data of each of the at least three discrete locations on the reference surface;( page 3,lines  1-20 and page 14, lines 1-30) ; storing in memory, with the electronic processor, the coordinate data; and determining, (page 14, lines 5-15) with the electronic processor, a position of the lighting fixture based on the coordinate data and the angular change data (page 14, lines 15-30) 
    PNG
    media_image1.png
    853
    660
    media_image1.png
    Greyscale


Regarding claim 10, Bauer discloses (Figures 1-3 and corresponding text) a system for determining arrangement information of a lighting fixture, the system comprising: a controller (Figure 3) including an electronic processor (30) and a memory (38) coupled to the electronic processor (30), the memory (38)storing instructions that when executed by the electronic processor configure the controller to (page 14, lines 10-17): direct a lighting beam  (32, laser subsystem) from a lighting fixture to each of at least three discrete locations  (page 3, lines 1-17, four points) on a reference surface (stage point), change an angular position (using pan/tilt) of the lighting fixture to vary a direction of the lighting beam from the lighting fixture among each of the at least three discrete locations on the reference surface (page 14, lines 16-page 15, line 1), store angular change data of a lighting fixture each time a direction of a lighting beam from the lighting fixture is varied among each of at least three discrete locations on a reference surface, determine coordinate data of each of the at least three discrete locations on the reference surface (pages 13, lines 17- page 15, line1 and lines 25-30), store the coordinate data in a memory (38), and determine a position of the lighting fixture (32)based on the coordinate data and the angular change data (pages 13, lines 17- page 15, line1 and lines 25-30).
Regarding claims 2 and 11: determining, with the electronic processor (30), an orientation of the lighting fixture based on the coordinate data and the angular change data (page 3, page 13-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 9955122 A1, of record in applicant’s ids dated 06/08/2021.) in view of Simon et al. (Simon, hereafter) (US2003/0163038 A1).
Regarding claims 3-4 and 12-13, Bauer discloses the System set forth above (see rejections claims 1 and 10). Bauer further discloses using 4 discrete points with one location (see page 3). Bauer fails to explicitly disclose wherein the position of the lighting fixture is determined using perspective inversion (claims 3 and 12); wherein the determining of the position of the lighting fixture includes determining a perspective inversion solution for each group of three discrete locations to return a length estimation of a distance between the lighting fixture and each of the at least three discrete locations (claim 4 and 13)
Simon discloses a surgical instrument navigation system, comprising: a surgical instrument; an imaging device operable to capture image data representative of a patient; a tracking subsystem operable to capture in real-time position data indicative of the position of the surgical instrument; a data processor adapted to receive image data from the imaging device and position data from the tracking subsystem, the data processor being operable to generate a three-dimensional representation of the surgical instrument as it would visually appear from either of at least two different perspectives and to overlay the representation of the surgical instrument onto the image data of the patient; and a display in data communication with the data processor, the display being operable to display the representation of the surgical instrument superimposed onto the image data of the patient in order to allow for the object to be viewed from the perspective of the user and enabled to generate a model or adjust positioning in real-time.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Bauer  wherein the position of the lighting fixture is determined using perspective inversion ;wherein the determining of the position of the lighting fixture includes .
Claim 5-6 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 9955122 A1, of record in applicant’s ids dated 06/08/2021.) in view of Simon et al. (Simon, hereafter) (US2003/0163038 A1). And in further view of Bauer (US6,529853 B2)  (Bauer2 , hereafter)
Regarding claims 5 and 14, Bauer as modified by Simon discloses the system set forth above (4 and 13). Bauer as modified by Simon fails to explicitly disclose trilateration, with the electronic processor, the position of the lighting fixture based on the length estimation of the distance between the lighting fixture and each of the at least three discrete locations (claim 5 and 14).
Bauer2 discloses trilateration, with the electronic processor, the position of the lighting fixture based on the length estimation of the distance between the lighting fixture and each of the at least three discrete locations (columns 3, lines 50 –column 4, line 10) in order to have a control system for variably operable apparatus in response to movement of an object over a large area.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the system of Bauer wherein trilateration, with the electronic processor, the position of the lighting fixture based on the length estimation of the distance between the lighting fixture and each of the at least three discrete locations in order to have a  control system for variably operable apparatus in response to movement of an object over a large area as disclosed by Bauer2.
Claim 7-9 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 9955122 A1, of record in applicant’s ids dated 06/08/2021.) in view of Simon et al. (Simon, hereafter) 
Bauer as modified by Simon and Bauer2 discloses the system set forth above  (see rejection claims 5 and 14 ) Bauer as modified by Simon and Bauer2 fail to explicitly disclose  wherein electronic processor, controller configured to determine spherical coordinates of the at least three discrete locations relative to the lighting fixture (claim 6 and 15); transform the position of the lighting fixture into spherical coordinates of the lighting fixture relative to a reference plane formed by the at least three discrete locations(claims 7 and 16).
Mueller discloses graphical user interface of the mapping facility 1652 of the authoring computer 1650 can display a two-dimensional map, or it may represent a two-dimensional space in another way, such as with a coordinate system, such as Cartesian, polar or spherical coordinates. In embodiments, lights in an array, such as a rectangular array, can be represented as elements in a matrix, such as with the lower left corner being represented as the origin (0, 0) and each other light being represented as a coordinate pair (x, y), with x being the number of positions away from the origin in the horizontal direction and y being the number of positions away from the origin in the vertical direction. Thus, the coordinate (3, 4) can indicate a light system three positions away from the origin in the horizontal direction and four positions away from the origin in the vertical direction. Using such a coordinate mapping, it is possible to map addresses of real world lighting systems into a virtual environment; Control signals can be mapped from one system to the other system. Similarly, effects and shows generated for particular configurations can be mapped to new configurations, such as any configurations that can be created by arranging a string of lighting units, whether the share is rectangular, square, circular, triangular, or has some other geometry (¶268-¶270).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the system of Bauer wherein electronic processor, controller configured to 
Regarding claim 8 and 17, Bauer discloses extracting yaw, pitch, and roll information about an orientation of the lighting fixture relative to the reference plane (page 3, lines 18- page 4, and line 5).
Regarding claim 9 and 18, Bauer discloses outputting, with the electronic processor, the position and orientation of the lighting fixture relative to the reference plane (page 14, lines 1-30).
Claim 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 9955122 A1, of record in applicant’s ids dated 06/08/2021.) 
Regarding claim 19, Bauer discloses controller is further configured to: determine angular change data of the lighting fixture each time  the direction of the lighting beam from the lighting fixture is varied between the at least three discrete locations on  the reference surface (Pages 5 and 6 ), calculate a respective distance between the lighting fixture and each of the at least three discrete locations based on the angular change data and the coordinate data, determine  the position of the lighting fixture based on the respective distances(page 7 and page 8), 
Regarding 23,  Bauer discloses, wherein the controller is further configured to transmit a signal to actuate at least one motor associated with the lighting fixture to move the lighting fixture such that the lighting beam moves to the at least three location (pages 3, 6 and 7, controls movement))
 output positional data indicating the position of the lighting fixture (page 7 and 8).
Claim  20 is  rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 9955122 A1, of record in applicant’s ids dated 06/08/2021.) in view of Li et al. (US 2020/00066036A1)
Bauer dials to explicitly disclose, least one camera configured to detect light from the lighting fixture on the surface, and wherein the controller is further configured to determine a centroid of the lighting beam at each of the at least three locations.
Li discloses of the present disclosure include systems and methods for automated luminaire commissioning using computer vision and light-based communications (“LCom”). In some examples, locations of an installation of luminaires can be measured and recorded using a mobile commissioning device (MCD) equipped with an image capture device (ICD) and image processing and simultaneous localization and mapping (SLAM) algorithms. In one example, an MCD may determine its initial position by capturing an image of a first set of anchor luminaires, in which the location of each of the anchor luminaires is known. After determining the initial position of the MCD, the MCD can move around the space(s) where the installation of luminaires are located, and determine the location of the remaining luminaires using SLAM algorithms and techniques. Such systems and methods for automated luminaire commissioning can provide a variety of advantages, including reduced manpower needed to commission an installation of luminaires, the ability to implement an automated commissioning process through the use of MCDs in the form of robots and/or autonomous vehicles and/or drones and the ability to achieve highly accurate location information for an installation of luminaires, for example, millimeter to centimeter level of accuracy..
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the system of Bauer least one camera configured to detect light from the lighting fixture on the surface, and wherein the controller is further configured to determine a centroid of the lighting beam at each of the at least three locations in order to dynamically control the lighting in real time.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 is objected to due to its dependency on claim 20
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879